SENTENCIA
En esta ocasión nos corresponde determinar cuándo co-mienza a transcurrir el término de caducidad de seis meses para ejercitar una acción de impugnación de paternidad según dispone la Ley Núm. 215 de 29 de diciembre de 2009 (Ley Núm. 215).(1) En particular, debemos evaluar si éste comienza en la fecha de aprobación de la Ley Núm. 215 o en la fecha en que éste entró en vigor.
*833I
El 28 de julio de 2010 el Sr. Luis O. Rodríguez Quintana presentó una demanda de impugnación de paternidad contra la señora Raquel Rivera Estrada, de acuerdo con las disposiciones de la Ley Núm. 215.(2) Alegó que tenía base para creer que los menores LORR e IARR, hijos de la señora Rivera Estrada y reconocidos voluntariamente por el de-mandante, no eran sus hijos biológicos. Por lo tanto, solicitó que el tribunal ordenara a los menores a someterse a una prueba de paternidad, entre otras cosas. Posteriormente, el señor Rodríguez Quintana presentó ante el tribunal una moción de emplazamiento por edicto a la señora Rivera Estrada, la cual fue autorizada el 8 de diciembre de 2010.(3) A su vez, el 12 de enero de 2011, el tribunal designó a la Pro-curadora de Familia (“Procuradora”) como defensora judicial de los menores.
El 4 de marzo de 2011, la Procuradora, sin someterse a la jurisdicción del tribunal, presentó una moción de deses-timación alegando que procedía la desestimación por no haberse acumulado a los menores, que son partes indispensables en el pleito, antes del término de caducidad que provee la Ley Núm. 215. Por su parte, el 11 de marzo de 2011, la señora Rivera Estrada presentó una moción de desestimación de la demanda alegando los mismos funda-mentos de la Procuradora. Asimismo, alegó que el Sr. Gerardo René Díaz Gómez, el hombre con quien la señora Rivera Estrada estaba casada cuando nacieron los meno-res LORR e IARR, era también parte indispensable.
El 1 de abril de 2011, el señor Rodríguez Quintana pre-sentó una demanda enmendada en la cual incluyó en el epígrafe como parte demandada al señor Díaz Gómez y a la señora Rivera Estrada, por sí y en representación de los menores LORR e IARR Además, en las alegaciones *834indicó que los resultados de unas pruebas de ADN demos-traron que él no era el padre biológico de los menores LORR e IARR Luego de varios trámites procesales, el 3 de mayo de 2011, el Tribunal de Primera Instancia dictó una orden indicando que una vez resolviera las mociones de desestimación presentadas, determinaría si procedía la de-manda enmendada y la expedición de los emplazamientos por edicto solicitados por el señor Rodríguez Quintana.
El 9 de noviembre de 2011, el Tribunal de Primera Ins-tancia emitió una Resolución mediante la cual declaró “no ha lugar” las mociones de desestimación presentadas y permitió que el señor Rodríguez Quintana enmendara la demanda con efecto retroactivo para incluir a los menores LORR e IARR como partes indispensables. Determinó que en este caso aplicaba el término de caducidad de seis meses del Artículo 117 del Código Civil, 31 LPRA see. 465, según enmendado, contado a partir de la aprobación de la Ley Núm. 215 porque el señor Rodríguez Quintana conocía de la inexactitud de la filiación antes de la aprobación de la Ley.(4) Razonó que, debido a que el Artículo 7 de la Ley Núm. 215 disponía que la ley entraba en vigor treinta días después de su aprobación, el término de seis meses co-menzó el 28 de enero de 2010 y vencía el 28 de julio de 2010, por lo cual el señor Rodríguez Quintana presentó la demanda oportunamente.(5) Además, indicó que los dere-chos de los menores estuvieron protegidos en el pleito, ya que se incluyó a la señora Rivera Estrada como parte de-mandada y se nombró a la Procuradora como defensora judicial de los menores.
Insatisfechas, la Procuradora y la señora Rivera Estrada presentaron sus respectivos recursos de revisión *835ante el Tribunal de Apelaciones.(6) La Procuradora alegó que el Tribunal de Primera Instancia erró al determinar que el término de caducidad comenzó a transcurrir en la fecha en que entró en vigor la Ley Núm. 215 en vez de cuando fue aprobada. Asimismo, argumentó que erró el tribunal al per-mitir la enmienda a la demanda para incluir a los menores, a pesar de que el término de caducidad había vencido. Por su parte, la señora Rivera Estrada alegó que el Tribunal de Primera Instancia erró al permitirle al señor Rodríguez Quintana enmendar la demanda para añadir a los menores LORR e IARR, habiendo transcurrido el término de caduci-dad dispuesto en la Ley Núm. 215.
Luego de varios trámites procesales y la consolidación de ambos recursos, el 5 de marzo de 2013 el Tribunal de Apelaciones confirmó la Resolución del Tribunal de Pri-mera Instancia. Entendió que la demanda de impugnación de paternidad fue presentada oportunamente por el señor Rodríguez Quintana y que procedía corregir el defecto de forma en el epígrafe, ya que desde el inicio del pleito surgía de las alegaciones que los menores LORR e IARR eran parte en el pleito. Con respecto a cuándo comenzó a trans-currir el término de seis meses, determinó que en Puerto Rico una ley aprobada es efectiva a partir de su promulga-ción por el Secretario de Estado y, en vista de que la Ley Núm. 215 fue promulgada el 5 de enero de 2010, ésta entró en vigor el 4 de febrero de 2010, según los treinta días dispuestos en el Artículo 7 de la Ley Núm. 208. Abase de lo anterior, el señor Rodríguez Quintana tenía hasta el 2 de agosto de 2010 para presentar la demanda de impugnación de paternidad, por lo cual la presentación de la misma fue oportuna. Asimismo determinó que si se computa el tér-mino de seis meses una vez pasados los 30 días desde la fecha de la aprobación de la ley, el término de caducidad vencía el 28 de julio de 2010, el día que el señor *836Rodríguez Quintana presentó la demanda. El 20 de marzo de 2013, la Procuradora presentó una solicitud de reconsi-deración ante el Tribunal de Apelaciones, la cual fue decla-rada “no ha lugar” mediante Resolución de 10 de abril de 2013.
Inconformes, la Procuradora y la señora Rivera Estrada presentaron sus respectivos recursos de certiorari ante este Tribunal, para solicitar que revoquemos la sentencia emitida por el foro apelativo intermedio.(7) En esencia, am-bas alegan que erró el Tribunal de Apelaciones al permitir la enmienda a la demanda para añadir a los menores cuyo reconocimiento se impugna transcurrido el término de ca-ducidad para ejercitar la acción de impugnación, apartán-dose de lo resuelto por este Tribunal en Bonilla Ramos v. Dávila Medina, 185 DPR 667 (2012).
Planteada así la controversia, el 28 de junio de 2013 expedimos el auto solicitado y consolidamos ambos casos. Con el beneficio de la comparecencia de las partes, proce-demos a resolver.
II
Como cuestión de umbral, es preciso determinar si el se-ñor Rodríguez Quintana presentó su demanda de impugna-ción antes de que transcurriera el término de caducidad para ello. El Artículo 117 del Código Civil, según enmendado por la Ley Núm. 215, establece un término de caducidad de seis meses para que el padre legal ejercite una acción de impugnación de paternidad. El artículo indica, sin embargo, que este término comenzará a transcurrir a partir de la fe-cha en que el padre legal advenga en conocimiento de la inexactitud biológica o, en la alternativa, a partir de la apro-bación de la Ley Núm. 215. 31 LPRA see. 465. Por otra parte, el Artículo 7 de la Ley Núm. 215 dispone que la ley *837entraría en vigor treinta días después de su aprobación. En el caso que nos ocupa, los foros recurridos determinaron que el referido término de caducidad comenzaba a transcurrir una vez la ley entrara en vigor y no al momento de su aprobación. Así, concluyeron que el señor Rodríguez Quin-tana presentó su demanda el último día hábil para ello: el 28 de julio de 2010. De esta manera, razonaron que el tér-mino debía contarse a partir de que la ley entrara en vigor y no a partir de su aprobación. Además, determinaron que, dado que la demanda de impugnación fue presentada opor-tunamente, determinaron que la enmienda a ésta para in-cluir a los menores de edad procedía en derecho. Esto, puesto que de las alegaciones de la demanda original se des-prendía que los menores eran parte en el pleito y la en-mienda sólo tuvo el propósito de corregir un error de forma en el epígrafe.
III
Evaluados los planteamientos de las partes, se dicta sen-tencia revocando el dictamen del Tribunal de Apelaciones. Consiguientemente, se desestima la demanda de impugna-ción de paternidad presentada contra la Sra. Raquel Rivera Estrada.
Así lo pronunció el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Ro-dríguez emitió una opinión de conformidad, a la que se unieron el Juez Asociado Señor Estrella Martínez y la Jueza Asociada Oronoz Rodríguez. El Juez Asociado Señor Martínez Torres emitió una opinión de conformidad, a la que se unieron los Jueces Asociados Señores Rivera García y Feliberti Cintrón. La Jueza Asociada Señora Pabón Charneco disintió sin expresiones escritas. El Juez Aso-ciado Señor Kolthoff Caraballo no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

*838— O —

(1) Esta Ley enmendó los Artículos 113-117 del Código Civil, 31 LPRA sees. 461-465.


(2) En el epígrafe de la demanda sólo se incluyó a la señora Rivera Estrada.


(3) El emplazamiento por edicto se publicó en el periódico Primera Hora el 12 de enero de 2011.


(4) En lo pertinente, el Artículo 117 del Código Civil dispone que “[l]a acción para impugnar la presunción de paternidad o de maternidad, por parte del padre o madre legal, deberá ejercitarse dentro del plazo de caducidad de seis meses, contados a partir de la fecha de que advenga en conocimiento de la inexactitud de la filiación o a partir de la aprobación de esta ley, lo que sea mayor”. 31 LPRA see. 465.


(5) La Ley Núm. 215 fue aprobada el 29 de diciembre de 2009 y entró en vigor el 28 de enero de 2010.


(6) La señora Rivera Estrada presentó su recurso de revisión el 6 de diciembre de 2011. La Procuradora presentó su recurso de revisión el 19 de diciembre de 2011,


(7) La señora Rivera Estrada presentó su recurso de certiorari el 2 de mayo de 2013 en el caso CC-2013-339. La Procuradora presentó surecurso de certiorari el 20 de mayo de 2013 en el caso CC-2013-385.